Order denying appellant’s application to stay an arbitration or, in the alternative, for a jury trial of certain specified issues, *1186affirmed, with $10 costs and disbursements. The language of the arbitration provision of the contract is sufficiently broad to express the intention of the parties to submit a dispute such as the one herein to arbitration. (Matter of TApman [Kaeuser Shellac <7o.], 289 N. Y. 76; Matter of Kahn [National Gity Bank], 284 N. Y. 515; Matter of Raphael [Silberberg], 274 App. Div. 625.) The issues of fact raised by the petition are matters for determination by the arbitrators. Appellant was in no way prejudiced by the fact that the demand for arbitration, which was full and complete, was executed by the duly authorized attorney, instead of a duly authorized officer, of respondent. Wenzel, Acting P. J., Mac Crate, Schmidt, Beldock and Murphy, JJ., concur.